The cause was held under advisement several terms.
It appears to be a general rule that a person who is merely a witness shall not be made a party defendant; because, having no interest in the cause, no decree can be made against him, and because the party may have the full benefit of his testimony by          (193) examining him as a witness. Plummer v. May, 1 Ves., Sr., 426;Fenton v. Hughes, 7 Ves., 287; McNamara v. Williams, 6 Ves., 143.
But to this rule there appears to be some exceptions. Arbitrators have been suffered to be made defendants. Lingwood v. Croucher, 2 Atk., 396;Chicot v. Lequesne, 2 Ves., Sr., 315. Clerks of corporations may also be made defendants, for the sake of discoveries, because the answers of corporations are not upon oath, and are therefore not evidence. Wyche v.Meal, 3 P. Wms., 310; Moodalay v. Morton, 1 Br. C. R., 469; Dummer v.Chipenham, 14 Ves., 251. And Lord Redesdale has decided that a solicitor, assisting his client in obtaining a fraudulent release, was properly made defendant, and liable for costs, if the principal was insolvent. Bowles v.Stewart, 1 Sch.  Lef., 227.
In the present case the defendant Blackwood appears to have no interest in the cause, and no decree can be entered against him. It was therefore unnecessary to make him a party. The plaintiff might have had the benefit of his testimony without doing so. For these reasons, I am of opinion that he should be allowed his costs.
PER CURIAM. Bill dismissed as to Blackwood, with costs. *Page 160